Citation Nr: 0837899	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-41 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative arthritis.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued the 40 percent 
disability evaluation for the veteran's service-connected 
lumbosacral strain with degenerative arthritis.  

In December 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's lumbosacral strain with degenerative 
arthritis has been manifested by complaints of pain with no 
evidence of anklyosis of the thoracolumbar spine or 
incapacitating episodes requiring bed rest prescribed by a 
physician.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
West Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2002), Diagnostic Codes 5003, 5237, 
5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  
A.  Applicable Law & Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating and rating disabilities of the 
joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2008); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 40 percent 
evaluation when there was severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

38 C.F.R. §4.71a, Diagnostic Code 5289 provided that 
residuals of a fracture of the vertebra, without cord 
involvement, was rated as 60 percent disabling where there 
was abnormal mobility requiring a neck brace (jury mast).  
With spinal cord involvement, being bedridden, or requiring 
long leg braces, a 100 percent rating was warranted.

38 C.F.R. §4.71a, Diagnostic Code 5292, provided a 40 percent 
rating for severe limitation of motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided a 40 percent 
rating for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.

Effective September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243) provides a 40 percent rating when there are 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  A 60 percent disability rating is warranted when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months. 

An incapacitating episode was a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician.

As of September 2003, other applicable criteria are as 
follows:  

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Factual Background

In November 2003, the veteran was afforded a VA examination 
for his lumbar spine disability.  The veteran informed the 
examiner that he always had problems with his back especially 
when bending and lifting, which has progressively worsen over 
the years.  He reported that recent Magnetic Resonance Image 
(MRI) testing showed a disc problem at L4-L5 and 
spondylolisthesis with facet hypertrophy increase.  

Upon physical examination of the veteran, the examiner noted 
that the veteran was wheelchair bound, but had a cane and 
could hesitatingly stand on his own.  The examiner attempted 
to examine the veteran's spine for range of motion, but 
testing was deemed "futile" due to severe pain of the 
lumbar spine.  During range of motion testing, it was noted 
that the veteran refused to go beyond 5 degrees of flexion, 
lateral flexion, or rotation, with no degrees of extension.  
Deep tendon reflexes were deemed intact, and the examiner 
found no true sensory loss to fine touch on either foot.  The 
examiner diagnosed the veteran with lumbosacral strain with 
degenerative disc disease.  

In April 2005, the veteran underwent his second VA 
examination for his lumbar spine disability.  The veteran 
complained of having constant radiating pain down both legs, 
and reported to the examiner that the severity and frequency 
of his pain was 8 out of 10.  He stated that he routinely 
takes Oxycodone, Morphine, and Etodolac to alleviate his pain 
and also performs daily stretching exercises to "keep him 
going."  The veteran stated that he uses a cane for walking 
and a wheelchair when he has to do a lot of walking.  He 
estimated that he could walk approximately three minutes 
before having to sit and rest because of his low back pain.  
The veteran denied experiencing swelling, heat/redness, but 
admitted to having weakness, stiffness, instability, 
incoordination, and fatigability.  He further added that he 
has daily flare-ups, but denied having incapacitating 
episodes within the past twelve months.  

Physical examination of the veteran revealed exquisite 
tenderness with palpation of the cervical and lumbar spinous 
processes with the pain worsening moving toward the lumbar 
spine.  There was also exquisite tenderness with palpation of 
the paravertebral muscles as well as bilateral sacroiliac 
(SI) tenderness.  Active and passive range of motion testing 
revealed flexion to 10 degrees, extension to 5 degrees, right 
and left lateral flexion to 5 degrees, and right and left 
rotation to 10 degrees.  It was noted that the veteran 
reported pain starting at 10 degrees of forward flexion, 5 
degrees of extension, 5 degrees of right and left lateral 
flexion, and 10 degrees of right and left rotation.  The 
examiner stated that the reduction in range of motion was 
limited by pain, fatigue, weakness, lack of endurance, and 
fear of injury.  Neurological testing reflected no muscle 
atrophy with muscle tone diminished in the flexors of the 
feet.  Vibratory sensation was intact, but the veteran could 
not feel 5.07 monofilament in the lateral portion of the left 
foot and could not discriminate between soft and sharp on the 
lateral portions of the feet.  Muscle strength was 4/5 for 
the upper and lower extremities with the exception of 
bilateral dorsiflexion and plantar flexion, which were both 
3/5.  Deep tendon reflexes were 0 for both ankles, and 1+ for 
the right and left patellar.  The veteran's feet were warm to 
touch and radial pulse, dorsalis pedis, and posterior tibia 
were 2+ bilaterally.  The examiner reported that MRI testing 
of the lumbar spine in September 2004 revealed mild 
rotoscoliosis with minimal degenerative change, partial 
lumbarization of the S1, spondylolisthesis at the L4-L5 
level, and anterior slippage of L4 on L5.  The examiner 
diagnosed the veteran with chronic lumbar pain due to 
fibromyalgia, disc disease L4-L5, and spinal canal stenosis 
with radicular symptoms.  

The veteran was afforded a third VA examination for his 
service-connected lumbar spine disability in April 2008.  The 
veteran reported to the examiner that he endures constant 
pain in his back along with weakness in his legs.  He 
indicated that he falls down due to leg weakness 
approximately three to four times a month and pain in his low 
back is 10 out of 10 in terms of severity.  The veteran 
explained that his low back pain is so severe and constant, 
that it is persistently flared.  He utilizes a cane to 
ambulate and due to the constant leg weakness, he can only 
walk no more than 100 to 300 yards due to "overall 
exhaustion."  The veteran stated that he had been 
incapacitated in bed for two to three days at a time every 
four to six weeks this past year.  

Upon physical examination, the examiner noted that the 
veteran's gait was antalgic with the presence of a slight 
left leg limp.  Musculoskeletal examination of the veteran 
revealed muscle spasms, guarding, pain with motion, and 
tenderness in the thoracic sacrospinalis.  There was no 
evidence of atrophy or weakness, and the examiner reported 
that the muscle spasm, guarding, and tenderness were not 
severe enough to be responsible for the veteran's abnormal 
gait or abnormal spinal contour.  Range of motion testing of 
the thoracolumbar spine revealed flexion to 20 degrees, 
extension to 2 degrees, lateral flexion to 5 degrees, and 
lateral rotation to 15 degrees.  There was reported pain on 
active motion, passive motion, and after repetitive use 
during all planes of motion.  However, there was only 
additional loss of motion on repetitive use upon flexion and 
lateral rotation, and the cervical and thoracolumbar spine 
was not ankylosed.  Motor function testing was 4 out of 5 for 
bilateral hip flexion, bilateral hip extension, bilateral 
knee extension, ankle dorsiflexion, ankle plantar flexion, 
and great toe extension.  Sensory examination results 
revealed subjective decreased sensation of the entire left 
leg from below the knee including the entire foot, with 
completely absent sensation to light touch in the same 
location.  There was also decreased sensation of the right 
foot and total loss of light touch sensation as on the left 
foot.  Biceps, triceps, and brachioradialis reflexes were +2, 
bilateral knee jerk was +3, and bilateral ankle jerk were +1.  

The examiner reported that MRI testing performed in July 2007 
reflected anterolisthesis and degenerative changes at the L4-
L5 interspace causing mild to moderate central canal stenosis 
and moderate to severe bilateral neuroforaminal stenosis, 
degenerative changes contributing to mild left neurofoaminal 
stenosis at L3-L4, and no disc herniations or bulges with the 
bony spinal canal and neural foramen remaining normally 
patent at L3-L4 and L5-S1.  The examiner diagnosed the 
veteran with lumbosacral degenerative disc disease with 
lumbosacral spinal stenosis and mild bilateral S-1 
radiculopathy.  He opined that the veteran's neurological 
impairment was less likely as not due to his service-
connected lumbosacral strain.  He explained that the 
veteran's inconsistent weakness can only be explained by pain 
and "unknown factors."

VA and non VA treatment records reflect continuing complaints 
and treatment for the veteran's service-connected back 
condition.  Specifically, treatment records note that the 
veteran received physical therapy for his back, and as of 
January 2007, strength was 5/5 for all motions, sensation was 
intact, and range of motion was within normal limits except 
for trunk flexion and extension which decreased by 
approximately 25 percent.  

C.  Analysis

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 40 percent for the 
veteran's service-connected lumbar spine disability.  

Under the former criteria (Diagnostic 5295), the veteran is 
presently receiving the maximum available rating under 
Diagnostic Code 5295; therefore, this code does not assist 
him in obtaining a higher evaluation.  The same is true under 
Diagnostic Code 5292, too.  The Board must consider 
evaluation of the veteran's lumbar spine disability under all 
other potentially appropriate diagnostic codes.  

In this case, because there is no medical evidence that the 
veteran's service-connected lumbar spine disability has 
caused vertebral fracture or ankylosis, the Board finds that 
another rating code is not more appropriate to obtain a 
higher rating for the veteran's low back disability under the 
old schedular criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5289 (2002).

The Board also notes that the evidence of record does not 
allow for a higher rating under Diagnostic Code 5293 for 
intevertebral disc syndrome.  Although the veteran has 
consistently complained of pain and was observed to have 
muscle spasms upon examination, the veteran has never been 
diagnosed with intervertebral disc syndrome.  Furthermore, 
the veteran's allegations of suffering attacks that would 
incapacitate him are not supported by the evidence of record.  
Therefore, a higher rating under Diagnostic Code 5293 would 
not be warranted as well.  

Considering the veteran's service-connected lumbar spine 
disability under the former criteria, the Board finds that 
the evidence is against a finding that the veteran's 
disability picture meets the criteria for an evaluation in 
excess of 40 percent.

Under the current scheduler criteria, the Board finds that an 
evaluation in excess of 40 percent is not shown to be 
appropriately assignable under the general rating formula.  
As noted previously, a disability evaluation greater than 40 
percent requires unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  In this case, the veteran's lumbar spine demonstrated 
flexion, as well as motion in every direction, thereby 
precluding a finding of ankylosis.  Thus, a rating in excess 
of 40 percent cannot be awarded for the veteran's service-
connected lumbar spine disability under the general rating 
formula.  

A higher rating is also not warranted under Diagnostic Code 
5243 for intervertebral disc syndrome.  As previously stated, 
the veteran reported experiencing incapacitating episodes, 
but there is no indication that the veteran has been 
diagnosed with intervertebral disc syndrome.  Further, an 
evaluation in excess of 40 percent is not warranted based on 
the frequency of physician prescribed incapacitating episodes 
as contemplated by Diagnostic Code 5243.

The Board notes also that a separate rating based on 
neurological abnormalities is not warranted under the 
schedule for rating intervertebral disc syndrome that became 
effective in September 2002 or under the criteria for rating 
diseases of the spine that became effective in September 
2003.  There has been no finding of intervertebral disc 
syndrome reported by any medical examiner, and the April 2008 
VA examiner opined that the veteran's current neurological 
impairment was less likely than not related to his service-
connected lumbosacral strain.  Therefore, there is no basis 
for rating neurological abnormalities.

As previously noted, x-rays taken in July 2007 revealed 
degenerative changes at the L4-L5 levels.  Degenerative 
arthritis of the spine is rated under Diagnostic Code 5242, 
which requires consideration under Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 20 percent disability rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In this case, as the veteran experiences a 
limited range of motion, it is not appropriate to rate the 
disorder under Diagnostic Code 5003, but under Diagnostic 
Code 5242 in the General Rating Formula for spine conditions.  
As such, when applying the code, the veteran's rating of 40 
percent is the maximum rating available based on the specific 
limitation of spine motion, with a higher 60 percent rating 
only available if there is ankylosis, which has not been 
shown.  Therefore, Diagnostic Codes 5003 and 5242 do not 
assist the veteran in obtaining a higher evaluation.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  The 
Board observes that the veteran has complained of daily pain 
on numerous occasions, but when viewed in conjunction with 
the medical evidence, his complaints do not tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  The 
degree of limitation of motion is contemplated in the current 
rating.  Therefore, the Board finds that the holding in 
DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for a higher rating.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  It is also noted that the 
mandates of Hart v. Mansfield, 21 Vet. App. 505 (2007), 
wherein the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings" have 
been considered.  Nonetheless, the Board finds that "staged 
ratings" are not appropriate in this case.  During the 
rating period on appeal, the veteran's disability has 
appropriately been rated as 40 percent disabling.  

The Board notes that an extraschedular evaluation is not for 
consideration.  The evidence does not show that the service-
connected lumbar spine disability presented or presents such 
an unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. § 
3.321(b)(1).  In deciding this disability rating issue 
herein, the Board has considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  The veteran's 
service-connected lumbar spine disability is more than 
adequately compensated for by the 40 percent evaluation 
currently assigned.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected lumbosacral 
strain with degenerative arthritis warrants any more than a 
40 percent evaluation, and the benefit-of-the-doubt rule is 
not for application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For the veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22. Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

In this case, the RO sent letters to the veteran in January 
2005 and March 2008 regarding the VCAA notice requirements 
for an increased rating claim.  In the letters, the veteran 
was informed that the evidence necessary to substantiate the 
claim for an increased evaluation would be evidence showing 
that his disability is worse than the current evaluation 
contemplates.  The letters also informed the veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
Finally, the letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  While the Board acknowledges the two letters, 
the VCAA duty to notify has not been satisfied because the 
letters did not specifically advise the veteran of the 
criteria necessary to warrant a higher evaluation for his 
service-connected disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim for an increased rating, which is 
shown by his statements contending that his disability has 
worsened in severity and affect his overall daily 
functioning.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of his claim 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
private medical records.  The veteran was also provided a VA 
examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative arthritis is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


